DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8, 10, 12, 13, 31, 45, 46, and 48-50 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Watanabe et al (US 2006/0185577).
Claim 1 is a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. (MPEP 2113). Watanabe et al teaches an article of manufacture (single crystal, laser, light emitting element) comprising hexagonal boron nitride (h-BN), where the h-BN is a highly pure single crystal ([0016]-[0017], [0020]-[0026], [0090]-[0099], [0105]-[0132]). Watanabe et al also teaches light emitted at 215 nm and light emitted 250 nm, wherein the ratio of the measured light at 215 nm to 250 nm is more than 30 to one (See Fig 2 see below, Fig 4, [0105]-[0107]). The only product limitation is an article of manufacturing comprising hexagonal boron nitride.
Watanabe et al teaches the claimed product, however does not explicitly teach the claimed method of production. In paragraph [0012] of applicant’s specification, applicant teaches the “embodiments according to the present invention provide high-throughput, low cost, high quality, and high purity processes for the synthesis of light-emitting-grade h-BN. The h-BN produced as disclosed herein has an emission spectrum in which the luminescence peak at 215 nanometers (nm) is greater than the luminescence peak at 250 nm.” Likewise, Watanabe et al teaches a h-BN is a highly pure single crystal with a single light emission peak in the far ultraviolet region near a wavelength of 215 nm. Applicant’s method of production does not produce a novel h-BN, merely a high throughput and low cost method of producing a known h-BN crystal. In the alternative, any difference in the products would be minor and obvious to one of ordinary skill in the art.
In regards to the limitation that the h-BN manufactured by the process has an emission spectrum in which a luminescence peak at 215 nanometers (nm) and a second luminescence peak at a wavelength at 250 nm by a ratio of at least 30-to-one, in Fig 2, as reproduced below, and shows the value at 250 nm is less than 1 and the value at 215 nm is greater than 30, thus the ratio is greater than 30 to 1.  Also, see Fig 4 reproduced below with the scale marked. The peak value at 215 nm is greater than 38 units and the peaks greater than 240 nm decrease in peak height to approximately less than 1, thus the peak at 250 nm would be expected to be less than 1 because the values decrease as wavelength increases, as shown in Fig 2. Watanabe et al teaches the claimed product, however does not explicitly teach the claimed method of production. In paragraph [0012] of applicant’s specification, applicant teaches the “embodiments according to the present invention provide high-throughput, low cost, high quality, and high purity processes for the synthesis of light-emitting-grade h-BN. The h-BN produced as disclosed herein has an emission spectrum in which the luminescence peak at 215 nanometers (nm) is greater than the luminescence peak at 250 nm.” Likewise, Watanabe et al teaches a h-BN is a highly pure single crystal with a single light emission peak in the far ultraviolet region near a wavelength of 215 nm. Applicant’s method of production does not produce a novel h-BN, merely a high throughput and low cost method of producing a known h-BN crystal. In the alternative, any difference in the products would be minor and obvious to one of ordinary skill in the art.


    PNG
    media_image1.png
    699
    709
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    653
    751
    media_image2.png
    Greyscale



Referring to claim 2-8, 10, 12, and 13, these limitation merely further limit the process of the product-by-process claims. Watanabe et al teaches an article of manufacture (single crystal, laser, light emitting element) comprising hexagonal boron nitride (h-BN) with the claimed wavelength ratio, as discussed above.
Referring to claim 31, 45, 46, and 50, Watanabe et al teaches a sharp peak at 215 nm of at least 38 units, and decreasing peak size for increasing wavelength up to 240 nm in Fig 4, thus lower values of emitted light are expected for 250 nm than 240 nm. A peak size of 0.38 unit for 250 nm and a 215 nm peak value of 38 from Fig 4 would produce a ratio of 100 to 1. Watanabe et al also teaches a single peak at 215 nm of greater than 30 and the emitted intensity at 250 nm is less than 1 in Fig 2. The examiner maintains that extrapolating the h-BN crystal of Fig 4 to larger wavelengths would produce a second peak in the range of 0.38 unit or less and produce the claimed ratio.  It is also noted that maximizing the peak at 215 nm is desirable and minimizing the size of other peaks is also desirable to produce light at the desired wavelength, as shown in Fig 2.
Referring to claim 48, Watanabe et al also teaches a single peak at 215 nm of greater than 30 and the emitted intensity at 250 nm is less than 1 in Fig 2, which clearly suggests a measure of light intensity at a wavelength of 215 nm and at a wavelength of 250 nm. 
Referring to claim 49, see the remarks above. Also, Watanabe et al teaches a sharp peak at 215 nm of at least 38 units, and decreasing peak size for increasing wavelength in Fig 4. Watanabe et al also teaches a single peak at 215 nm in Fig 2. The examiner maintains that based on Fig 4 small fluctuations produce peaks in light emission intensity and the peaks decreasing size as wavelength increases and would be expected to approach 0 at greater wavelengths; therefore, extrapolating the intensity in Fig 4 to 250 nm would be expected to have an intensity at 250 nm less than the intensity at 240 nm depicted in Fig 4. Therefore, the ratio of a first peak at 215 nm to a second peak at 250 nm would be greater than five to one.

Response to Arguments
Applicant's arguments filed 09/16/2021 have been fully considered but they are not persuasive.
Applicant’s argument that there is no basis for assuming the light emission at the x-axis is zero is noted but not found persuasive. Based on Watanabe et al Fig 2, 3, and 5 the value at the x-axis is zero, and Watanabe et al simple did not include the numerical value on Fig 4. Furthermore, the light intensity at less than 200 nm would inherently be 0 for a h-BN having a single peak at 215 nm as taught by Watanabe et al, as evidenced by Watanabe et al Fig 2, 3 and 5.
Applicant’s argument that Watanabe et al does not teach the ratio of the measured light at a wavelength of 215 nm to a wavelength of 250 nm is noted but not found persuasive. As discussed above, Fig 2 shows a ratio which would be within the claimed range, and extrapolating the light intensity in Fig 4 to 250 nm would also produce the claimed ratio.
Applicant’s argument that peaks are not necessarily smaller at increasing wavelength is noted but not found persuasive. First, Fig 2 of Watanabe et al clearly shows the h-BN crystal with a single emission peak at 215 nm and up to wavelength out to greater than 600 nm, which supports the examiner’s position. Second, applicant’s argument regarding Figure 12 are not relevant because Fig 12 is for a far ultraviolet light emitting apparatus comprising a hexagonal boron nitride crystal and a ultraviolet emission window ([0131]-[0132]). The hexagonal boron nitride crystal alone would be expected to have a single peak at 215 nm (Watanabe claim 7) and decreasing light emission at greater wavelengths, as depicted in Fig 2, and Figure 12 is obviously not for a h-BN with a single peak at 215 nm since there is a second peak at 300 nm due to the window.
Applicant’s argument that Figure 4 does not teach the claimed ratios is noted but not found persuasive. Watanabe et al teaches a sharp peak at 215 nm of at least 38 units, and decreasing peak size for increasing wavelength up to 240 nm in Fig 4, thus lower values of emitted light are expected for 250 nm than 240 nm. A peak size of 0.38 unit for 250 nm and a 215 nm peak value of 38 from Fig 4 would produce a ratio of 100 to 1. Watanabe et al also teaches a single peak at 215 nm of greater than 30 and the emitted intensity at 250 nm is less than 1, and appears to be approximately 0.5 in Fig 2, which would produce a ratio of greater than 60 to one for a value of 0.5 at 250 nm. The examiner maintains that extrapolating the h-BN crystal of Fig 4 to larger wavelengths would produce a second peak in the range of 0.38 unit or less and produce the claimed ratio.  It is also noted that maximizing the peak at 215 nm is desirable and minimizing the size of other peaks is also desirable to produce light at the desired wavelength, as shown in Fig 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714